Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claims 1-45 are pending in the instant application.

2.	The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending Application No. 17036601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting has been withdrawn.


3.	Claims 1-45 are allowed.

4.	The prior art neither teaches nor suggests the claimed process for producing a fermentation product from a starch- containing material comprising: i) liquefying the starch-containing material at a temperature from 70-95°C using: - an alpha-amylase and - a protease having a thermostability value of more than 90% determined as Relative Activity at 80C°/70C°; ii) saccharifying the liquefied material obtained in step i) using a carbohydrate-source generating enzyme; and iii) fermenting the saccharified material obtained in step (ii) using a fermenting organism.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652